Opinion by
William W. Porter, J.,
This appeal is taken from a decree of the orphans’ court requiring an executor and trustee to file an inventory and an account. The petitioner has admittedly, under the decedent’s will, an interest which gives her standing to require an account. The will relieves the executor from the duty of filing an inventory. The decree might well, in view of this direction, have been limited to an order for an account, since a proper accounting involves an exhibition of all of the testator’s assets. But the order made by the court is essentially interlocutory: Starr’s Estate, 3 Pa. Superior Ct. 212; Paletliorp’s Estate, 160 Pa. 316. Therefore the appeal is quashed.